DETAILED ACTION
This action is responsive to the amendment filed on 07/07/2021. 
In the instant application, claims 1, 14 and 20 are amended independent claims; Claims 1-20 have been examined and are pending.  This Action is made Final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103(a) as being obvious over SUH et al. (“Suh,” US 2018/0129360), published on May 10, 2018 in view of HOLZINGER et al. (“Holzinger,” US 2018/0180293), published on June 28, 2018 further in view of SUH et al. (“Suh2,” US 2018/0129380) and further in view of Reese et al. (“Reese,” US 2016/0077678), published on March 17, 2016.

Regarding claim 1, Suh teaches a beer maker (Suh: see Figs. 1-5; beer making apparatus. See pars. 0045 and 0047; one example of a beverage-making apparatus is a beer-maker), comprising: 
	a fermentation tank defining a space to make a beer therein (Suh: see par. 0050 and Figs. 1-5; fermentation tank 112); 
	a display (Suh: see pars. 0202-0203 and Fig. 3; the controller 109 may include the display 109D that displays various information of the beverage maker. The display 109D may display information that has been input through the input unit. See pars. 0210-0211; the display 109D may display various information related to brewing of beverage while the beverage is being brewed); 
	an input interface configured to receive recipe information of a beer to be made in the fermentation tank (Suh: see par. 0201 and Fig. 3; the controller 109 may include an input unit that receives a command related to the manufacturing of the beverage maker. The input unit may be any suitable mechanical and/or electronic input unit such as rotary knob 109A and a rotary switch 109B switched by the rotary knob 109A. The input unit may include a touch screen that receives a command of the user in a touch-based manner); and 
	a controller configured to set a making environment of the beer based on the received recipe information (Suh: par. 0258; the beverage -making apparatus 1000 may generate beverage -making information including a beer completion time, a set temperature of each step in the beer-making process, a carbonic acid amount, and the like, which are set based on the acquired ingredient information. See par. 0198; the beverage maker may include a controller 109 that controls the beer maker. See par. 0201; the controller 109 may include an input unit that receives a command related to the manufacturing of the beer makers), and to control a making function of the beer based on the set making (Suh: see pars. 0205-0215; beverage making is controlled by the controller 109), wherein the controller is configured to receive a [recipe check request] command through the input interface (Suh: see par. 0201; the input unit may include a touch screen that receives a command of the user), and display the recipe information through the display based on the received [recipe check request]  command (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beverage while the beverage is being brewed).  
	Suh does not appear to teach a command is a recipe check request; wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display, and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer and a characteristic setting screen to set a characteristic when the item is selected.	
	However Holzinger teaches a method for providing a display switchable between a cooking mode and a recipe mode; wherein the controller is configured to receive a recipe check request through the input interface (Holzinger: see par. 0051 and Fig. 1; when a recipe is selected in the recipe mode, the represented cooking recipe includes a picture showing a dish and a table of the condiments and their amounts).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Holzinger and Suh in front of them to include the method for presenting recipe information on the display of a cooking apparatus as disclosed by Holzinger with the display of beer-making information of Suh to provide a user-friendly and convenient interface to quickly and easily enable users to observe recipe information while he/she is preparing dishes (Holzinger: see pars. 0049-0051).
Suh and Holzinger do not appear to teach: wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display, and 
However Suh2 teaches a method for searching recipes of beer made by beer-making apparatus. Suh2 further teaches wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display (Suh2: see par. 0254 and Fig. 7B; the controller 2080 of mobile terminal 2000 may display a recipe search screen 2200 for searching a recipe of a beer. As shown in Fig. 7B; a user can search through a library of beer recipes “Recipe Library” or the user’s recipes “My Recipes”), and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user (Suh2: see par. 0254 and Fig. 7B; the controller 2080 of mobile terminal 2000 may display a recipe search screen 2200 for searching a recipe of a beer. As shown in Fig. 7B; a user can search through the user’s recipes “My Recipes”. See par. 0289; the user can select the “Mix & Match” recipe type in the selection window 2320 of Fig. 9C) and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer (Suh2: see pars. 0289-0295;  in response to an input for selecting ingredient window 2311, or receive an input for selecting the item “Mix & Match” included in the selection window 232, the ingredient window 2311 of Fig. 9B is displayed. Figs. 11A-11C provides an ingredient selection screen 2330 for selecting the first ingredient include subsequent interfaces for selecting various options for the first ingredient).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Suh2,  Suh and Holzinger in front of them to include the method of searching for recipes of beer made by beer-making apparatus as disclosed by Shu2 with the display of beer-making information of Suh to allow a (Suh2: see par. 0027).
Suh, Holzinger and Suh2 do not appear to teach: in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of a characteristic setting screen to set a characteristic when the item is selected.
However Reese teaches food preparation apparatus and method. Reese further teaches in response to selection of the item (Reese: see par. 0050 and Figs. 12-13; pressing the Retard recipe of Fig. 12, causes the display to show the Retard Recipe Program screen of Fig. 13), display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of a characteristic setting screen to set a characteristic when the item is selected (Reese: par. 0050 and Fig. 13; the Retard Recipe Program screen permits the user to change various parameters associated with the “Retard” recipe).
All references are in the same field of endeavor of displaying and/or selecting recipes. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Reese, Suh, Holzinger and Suh2 in front of them to include the method for adjusting recipe parameters as disclosed by Reese with the display of beer-making information of Suh to provide a user-friendly and convenient interface to permit a user to program a food preparation recipe to be executed by the food preparation apparatus such that the controller controls the food preparation environment control devices according to the recipe (Reese: see par. 0004).
Regarding claim 2, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 1,
Suh, Holzinger, Suh2 and Reese further teach wherein the controller is configured to receive the recipe check request while at least one of preparing to make the beer, making the beer (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beverage while the beverage is being brewed), or storing the made beer.
Regarding claim 3, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 2,
Suh: see par. 0250 and Fig. 9; when a beverage -making process has not been initiated, the controller may display an information screen 2200 including information for guiding the beverage-making process), and wherein the preparation screen comprises a recipe name or a beer name based on the recipe information (Suh: see par. 0268 and Fig. 9; name of the beer based on ingredient information), a graphic image related to a characteristic of the beer to be made (Suh: see par. 0252; detail information 2212 and 2213 related to a beverage-making method of a specific beer including a graphic image), and a menu item (Holzinger: see pars. 0049-0051 and Figs. 3-5; menu items of cooking recipes are displayed).  
Regarding claim 4, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 3,
Suh, Holzinger, Suh2 and Reese further teach wherein the controller is configured to receive the recipe check request through a menu screen displayed in response to a selection input of the menu item (Holzinger: see pars. 0049-0051 and Figs. 3-5; a number of recipes are listed and may be selected by touching the corresponding position on the first area 16 of the touch screen 12) and to display a screen comprising the recipe information through the display in response to the received recipe check request (Holzinger: see par. 0051 and Figs. 5-6; when a cooking recipe is selected by the user, the represented cooking recipe includes a picture showing the dish and a table of the condiments and their amounts are displayed).  
Regarding claim 5, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 2,
(Suh: see pars. 0267 and 0270 and Figs. 10-11C; the controller 2080 may display a beverage-making screen 2300 based on beverage-making information received from the beer-making apparatus), and wherein the making state screen comprises a recipe name or a beer name based on the recipe information (Suh: see par. 0268 and Figs. 10-11C; the beverage-making screen 2300 may include information 2310 regarding a name of the beverage which may be determined based on ingredient information), a graphic image related to a characteristic of the beer which is being made (Suh: see pars. 0270 and 0284; the beverage-making state window 2320 may display the beverage-making state image that visually represents a color of beer being made, a carbonic acid amount of the beverage being brewed, and the like), a current making process (Suh: see par. 0269; the beverage -making state window 2320 may represent a current beer-making state of the beer including a beverage-making progress degree and/or a stage of beer-making process), and a menu item (Holzinger: see par. 0051 and Fig. 1; when a recipe is selected in the recipe mode, the represented cooking recipe includes a picture showing a dish and a table of the condiments and their amounts).
Regarding claim 6, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 5,
Suh, Holzinger, Suh2 and Reese further teach wherein the controller is configured to: identify the current making process based on an elapsed time to make the beer (Suh: see par. 0269; the beverage-making progress degree may be determined based on, for example, a beverage-making time of the beverage to be made and a currently elapsed time), or a temperature or a pressure in the fermentation tank (Suh: see par. 0268; the beverage -making state window 2320 displaying a progress degree of the beverage being made and/or a stage of the beverage -making process, temperature and carbonic acid amount information in the fermentation tank); receive the recipe check request through a menu screen displayed in response to a selection input of the menu item (Holzinger: see pars. 0049-0051 and Figs. 3-5; a number of recipes are listed and may be selected by touching the corresponding position on the first area 16 of the touch screen 12); and display a screen including the recipe information through the display in response to the received recipe check request (Holzinger: see par. 0051 and Fig. 1; when a recipe is selected in the recipe mode, the represented cooking recipe includes a picture showing a dish and a table of the condiments and their amounts).  
Regarding claim 7, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 2,
Suh, Holzinger, Suh2 and Reese further teach wherein the controller is configured to display a storage state screen indicating that the beer is being stored through the display after the making of the beer is completed (Suh: see par. 0306 and Fig. 15; the mobile device may display a beverage-keeping interface 2400 in response to the received beverage-making completion notification from the beer-making apparatus), and wherein the storage state screen comprises a recipe name or a beer name based on the recipe information (Suh: see par. 0307 and Fig. 15; the beverage-keeping interface 2400 may include information 2410 on a name of the beverage being made), a graphic image related to a characteristic of the beer which is being stored (Suh: see par. 0309 and Fig. 15; the beverage state window 2420 may include a beverage state image for intuitively representing a state of the beverage being kept), and storage state information.(Suh: see par. 0309 and Fig. 3; the beer state image may, for example, visually represent at least one of a remaining amount of the beer being kept, a bubble amount of the beverage, a carbonic acid amount of the beverage, and a freshness degree of the beverage)
Regarding claim 8, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 7,
Suh, Holzinger, Suh2 and Reese further teach wherein the controller is configured to: obtain the storage state information comprising at least one of a storage period or a storage temperature of the beer (Suh: see par.0308; the drinkable time of the beer being kept may be different set depending on types of beer. As such the controller 109 of the beer-making apparatus may set the drinkable time of the beer, based on ingredient information acquired in the beer-making process. See par. 0311; the controller 109 of the beer-making apparatus may control the temperature of the beer being kept); receive the recipe check request through a menu screen displayed in response to a selection input of a menu item in the storage state screen (Holzinger: see pars. 0049-0051 and Figs. 3-5; a number of recipes are listed and may be selected by touching the corresponding position on the first area 16 of the touch screen 12); and display a screen comprising the recipe information through the display in response to the received recipe check request (Holzinger: see par. 0051 and Fig. 1; when a recipe is selected in the recipe mode, the represented cooking recipe includes a picture showing a dish and a table of the condiments and their amounts).  
Regarding claim 9, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 1,
Suh, Holzinger, Suh2 and Reese further teach wherein the recipe information comprises at least one ingredient for making the beer (Suh: see par. 0268; recipe information 2340 of the beer being made. See par. 0260; the beer-making screen may include various information related to beer-making, such as ingredient information of beer to be made, a completion time of the beer, a completion degree of the beer, a current operation of the beer-making apparatus, a temperature in the fermentation tank, a carbonic acid amount, and the like).  
Regarding claim 10, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 9,
Suh, Holzinger, Suh2 and Reese further teach wherein the controller is configured to: obtain a selection input for a first ingredient from among the at least one ingredient included in the recipe information through the input interface (Suh: see par. 0255; when a beer ingredient pack is accommodated in the fermentation tank assembly of the beer-making apparatus, the controller 109 of the beer-making apparatus may acquire information of the ingredient pack); obtain detailed information related to the first ingredient based on the obtained selection input (Suh: see par. 0255; when a beer ingredient pack is accommodated in the fermentation tank assembly of the beer-making apparatus, the controller 109 of the beer-making apparatus may acquire information of the ingredient pack; via an electronic communication  device or chip provided in the beer ingredient pack); and output the obtained detailed information through the display (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beer while the beer is being brewed. See par. 0267; the controller 2080 may display a beer-making screen 2300, based on beer-making information received from the beer-making apparatus).  
Regarding claim 11, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 10,
Suh, Holzinger, Suh2 and Reese further teach: the beer maker further comprising a memory configured to store detailed information related to each of the at least one ingredient (Reese: see par. 0050, Fig. 10 and Fig. 13; the recipe is programmed and saved to the tangible memory 165), wherein the controller is configured to obtain the detailed information (Suh: see par. 0006; obtain and display beverage-making information).
Regarding claim 12, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 10,
Suh, Holzinger, Suh2 and Reese further teach the beer maker further comprising a communication interface configured to connect to a terminal (Suh: see par. 0218 and Fig. 5; the beer-making apparatus and the mobile terminal may be connected through wireless communication), wherein the controller is configured to control the communication interface to transmit information regarding the first ingredient to the terminal to provide the detailed information related to the first ingredient through the terminal (Suh: see par. 0219; and Fig. 5; the beer-making apparatus may transmit various information related to the beer-making apparatus to the mobile terminal. The various information may include, for example, information related to an on/off state of the beer-making apparatus, information related to a type of the beer-making apparatus, information related to beer ingredients acquired from the beer brewing pack, beer brewing information based on beer ingredients of the apparatus, and/or beer maintenance or storage information related to the apparatus).  
Regarding claim 13, Suh, Holzinger, Suh2 and Reese teach the beer maker of claim 1,
Suh, Holzinger, Suh2 and Reese further teach the beer maker further comprising a communication interface configured to connect to a terminal (Suh: see par. 0218 and Fig. 5; the beer-making apparatus and the mobile terminal may be connected through wireless communication), wherein the controller is configured to receive the recipe check request from the terminal through the communication interface (Holzinger: see pars. 0049-0051 and Figs. 3-5; a number of recipes are listed and may be selected by touching the corresponding position on the first area 16 of the touch screen 12), and to control the communication interface to transmit the recipe information to the terminal based on the received recipe check (Suh: see par. 0219; and Fig. 5; the beer-making apparatus may transmit various information related to the beer-making apparatus to the mobile terminal. The various information may include, for example, information related to an on/off state of the beer-making apparatus, information related to a type of the beer-making apparatus, information related to beer ingredients acquired from the beer brewing pack, beer brewing information based on beer ingredients of the apparatus, and/or beer maintenance or storage information related to the apparatus).  
Regarding claim 14, Suh teaches a method for controlling a beer maker, the method comprising: 
receiving recipe information of a beer to be made through the beer maker (Suh: see par. 0255; the controller 109 of the beer-making apparatus 1000 may acquire information of the beer ingredient pack 12, e.g., via an electronic communication device or chip provided in the beer ingredient pack12. The beer-making apparatus 1000 may also acquire ingredient information by receiving the ingredient information from the user through the display 109D. The beer-making apparatus 1000 may generate beer-making information, based on acquired ingredient information); 
setting a making environment of the beer based on the received recipe information (Suh: see par. 0258; the beer-making apparatus 1000 may generate beer-making information including a beer completion time, a set temperature of each step in the beer-making process, a carbonic acid amount, and the like, which are set based on the acquired ingredient information) ; and 
controlling a making function of the beer based on the set making environment (Suh: see par. 0258; the beer-making apparatus 1000 may start a beer-making process, based on the generated beer-making information. See pars. 0205-0215; beer making is controlled by the controller 109), wherein the controlling the making function comprises: receiving a [recipe check request] command (Suh: see par. 0201; the input unit may include a touch screen that receives a command of the user) while at least one of preparing to make the beer, making the beer (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beer while the beer is being brewed), or storing the made beer; and 
displaying the recipe information through a display (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beer while the beer is being brewed) or transmitting the recipe information to a terminal or a server, based on the received [check request] command (Suh: see pars. 0258-0259; the mobile terminal 2000 may receive the beer-making information from the beer-making apparatus 10000 and display a beer-making screen, based on the received beer-making information), [wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display, and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user, and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer and a characteristic setting screen to set a characteristic when the item is selected.]
Suh does not appear to teach a command is a recipe check request; and wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display, and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user, and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer and a characteristic setting screen to set a characteristic when the item is selected.
However Holzinger teaches a method for providing a display switchable between a cooking mode and a recipe mode; wherein the controller is configured to receive a recipe check request through the input interface (Holzinger: see par. 0051 and Fig. 1; when a recipe is selected in the recipe mode, the represented cooking recipe includes a picture showing a dish and a table of the condiments and their amounts).
Holzinger and Suh in front of them to include the method for presenting recipe information on the display of a cooking apparatus as disclosed by Holzinger with the display of beer-making information of Suh to provide a user-friendly and convenient interface to quickly and easily enable users to observe recipe information while he/she is preparing dishes (Holzinger: see pars. 0049-0051).
Suh and Holzinger do not appear to teach: wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display, and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user, and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer and a characteristic setting screen to set a characteristic when the item is selected	
However Suh2 teaches a method for searching recipes of beer made by beer-making apparatus. Suh2 further teaches wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display (Suh2: see par. 0254 and Fig. 7B; the controller 2080 of mobile terminal 2000 may display a recipe search screen 2200 for searching a recipe of a beer. As shown in Fig. 7B; a user can search through a library of beer recipes “Recipe Library” or the user’s recipes “My Recipes”), and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user (Suh2: see par. 0254 and Fig. 7B; the controller 2080 of mobile terminal 2000 may display a recipe search screen 2200 for searching a recipe of a beer. As shown in Fig. 7B; a user can search through the user’s recipes “My Recipes”. See par. 0289; the user can select the “Mix & Match” recipe type in the selection window 2320 of Fig. 9C) and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer (Suh2: see pars. 0289-0295;  in response to an input for selecting ingredient window 2311, or receive an input for selecting the item “Mix & Match” included in the selection window 232, the ingredient window 2311 of Fig. 9B is displayed. Figs. 11A-11C provides an ingredient selection screen 2330 for selecting the first ingredient include subsequent interfaces for selecting various options for the first ingredient).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Suh2,  Suh and Holzinger in front of them to include the method of searching for recipes of beer made by beer-making apparatus as disclosed by Shu2 with the display of beer-making information of Suh to allow a user to conveniently register and manage recipe information on beer being brewed or completely brewed by the beer maker, using a mobile terminal (Suh2: see par. 0027).
Suh, Holzinger and Suh2 do not appear to teach: in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of a characteristic setting screen to set a characteristic when the item is selected.
However Reese teaches food preparation apparatus and method. Reese further teaches in response to selection of the item (Reese: see par. 0050 and Figs. 12-13; pressing the Retard recipe of Fig. 12, causes the display to show the Retard Recipe Program screen of Fig. 13), display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of a characteristic setting screen to set a characteristic when the item is selected (Reese: par. 0050 and Fig. 13; the Retard Recipe Program screen permits the user to change various parameters associated with the “Retard” recipe).
All references are in the same field of endeavor of displaying and/or selecting recipes. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Reese, Suh, Holzinger and Suh2 in front of them to include the method for adjusting recipe parameters as disclosed by Reese with the display of beer-making information of Suh to provide a user-friendly and convenient interface to permit a user to program a food preparation recipe to be executed by the food preparation apparatus such that the controller controls the food preparation environment control devices according to the recipe (Reese: see par. 0004)
Regarding claim 15, Suh, Holzinger, Suh2 and Reese teach the method of claim 14,
Suh, Holzinger, Suh2 and Reese further teach: the method further comprising displaying a preparation screen indicating that the making of the beer is being prepared through the display during a period between a time at which the recipe information is obtained and a time at which the making of the beer is initiated (Suh: see par. 0259; the mobile terminal may display a beer-making screen, based on the received beer-making information. See par. 0268; a beer-making state window 2320 displaying a progress degree of the beer being made. Note: 0% progress degree indicates the process of making a particular beer has not been initiated), wherein the preparation screen comprises a recipe name or a beer name based on the recipe information (Suh: see par. 0268 and Fig. 10; name of the beer based on ingredient information 2310), a graphic image related to a characteristic of the beer to be made (Suh: see par. 0270 and Fig. 10; the beer-making state window 2320 may further display a beer-making state image which may visually represent a color of beer being made, a carbonic acid amount of the beer being brewed, and the like), and a menu item (Suh: see Figs. 11A-12C; recipe information 2340), and wherein the receiving the recipe check request comprises: receiving the recipe check request through a menu screen displayed in response to a selection input of the menu item (Holzinger: see pars. 0049-0051 and Figs. 3-5; a number of recipes are listed and may be selected by touching the corresponding position on the first area 16 of the touch screen 12), during the preparing to make the beer; and in response to the received recipe check request (Holzinger: see par. 0051 and Fig. 1; when a recipe is selected in the recipe mode, the represented cooking recipe includes a picture showing a dish and a table of the condiments and their amounts), displaying a screen comprising the recipe information through the display, or transmitting the recipe information to the terminal or the server (Suh: see pars. 0258-0259; the mobile terminal 2000 may receive the beer-making information from the beer-making apparatus 10000 and display a beer-making screen, based on the received beer-making information) .  
Regarding claim 16, Suh, Holzinger, Suh2 and Reese teach the method of claim 14,
Suh, Holzinger, Suh2 and Reese further teach: wherein the controlling the making function of the beer comprises: displaying a making state screen indicating that the beer is being made through the display after the making of the beer is initiated (Suh: see pars. 0277-0280 and Figs 11A-11C; the controller may receive beer-making state information from the beer-making apparatus, and update the beer-making screen 2300, based on the received beer-making state information. The beer-making state window 2320 indicates 25% processing degree. Note: 25% processing degree indicates the beer is in the making state); and identifying a current making process based on an elapsed time to make the beer, or a temperature or a pressure in the fermentation tank, wherein the making state screen comprises a recipe name or a beer name based on the recipe information beer (Suh: see par. 0268; recipe information 2340 of the beer being made. See par. 0260; the beer-making screen may include various information related to beer-making, such as ingredient information of beer to be made, a completion time of the beer, a completion degree of the beer, a current operation of the beer-making apparatus, a temperature in the fermentation tank, a carbonic acid amount, and the like), a graphic image related to a characteristic of the beer which is being made, the current making process (Suh: par 0279; the beer-making state window 2320 may include a beer-making state image representing that alcohol is currently being generated), and a menu item (Suh: see Figs. 11A-12C; recipe information 2340), and wherein the receiving the recipe check request comprises: receiving the recipe check request through a menu screen displayed in response to a selection input of the menu item, during the making of the beer; and in response to the received recipe check request (Holzinger: see pars. 0049-0051 and Figs. 3-5; a number of recipes are listed and may be selected by touching the corresponding position on the first area 16 of the touch screen 12), displaying a screen comprising the recipe information through the display, or transmitting the recipe information to the terminal or the server (Suh: see pars. 0258-0259; the mobile terminal 2000 may receive the beer-making information from the beer-making apparatus 10000 and display a beer-making screen, based on the received beer-making information). 
 Regarding claim 17, Suh, Holzinger, Suh2 and Reese teach the method of claim 14,
Suh, Holzinger, Suh2 and Reese further teach: wherein the controlling the making function of the beer comprises: after completing the making of the beer (Suh: see pars. 0296-0298 and Figs. 14-16A; the mobile terminal displays a beer-keeping interface, based on the received beer brewing completion notification. The beer-keeping interface may include information regarding the completed beer that is being kept in the beer-making apparatus), displaying a storage state screen indicating that the beer is being stored through the display (Suh: see par. 0299; and Figs. 15A-16A; beer-keeping information may include various information related to a state of the beer being kept in the beer-making apparatus); and obtaining storage state information comprising at least one of a storage period or a storage temperature of the beer (Suh: par. 0299 and Figs. 15A-16A; the beer keeping information may include information regarding a drinkable time of the beer, a remaining amount of the beer, freshness degree information, temperature information, carbonic acid information, and the like), wherein the storage state screen comprises a recipe name or a beer name based on the recipe information (Suh: see par. 0307 and Figs. 15A-16A; the beer-keeping interface may include information 2410 on a name of the beer being made and then kept), a graphic image related to a characteristic of the beer which is being stored, the storage state information (Suh: see par. 0309 and Figs. 15A-16A; the beer state window 2420 may further include a beer state image representing a state of the beer being kept), (Suh: see Figs. 15A-16A; recipe information 2440),, and wherein the receiving the recipe check request comprises: receiving the recipe check request through a menu screen displayed in response to a selection input of the menu item (Holzinger: see pars. 0049-0051 and Figs. 3-5; a number of recipes are listed and may be selected by touching the corresponding position on the first area 16 of the touch screen 12); and in response to the received recipe check request, displaying a screen comprising the recipe information through the display, or transmitting the recipe information to the terminal or the server (Suh: see par. 0313 and Fig. 15A; the controller may update the beer-keeping screen 2400, based on the changed beer-keeping information).  
Regarding claim 18, Suh, Holzinger, Suh2 and Reese teach the method of claim 14,
Suh, Holzinger, Suh2 and Reese further teach wherein the recipe information comprises at least one ingredient for making the beer (Suh: see par. 0268; recipe information 2340 of the beer being made. See par. 0260; the beer-making screen may include various information related to beer-making, such as ingredient information of beer to be made, a completion time of the beer, a completion degree of the beer, a current operation of the beer-making apparatus, a temperature in the fermentation tank, a carbonic acid amount, and the like).  
Regarding claim 19, Suh, Holzinger, Suh2 and Reese teach the method of claim 18,
Suh, Holzinger, Suh2 and Reese further teach wherein the controller is configured to: obtain a selection input for a first ingredient from among the at least one ingredient included in the recipe information through the input interface (Suh: see par. 0255; when a beer ingredient pack is accommodated in the fermentation tank assembly of the beer-making apparatus, the controller 109 of the beer-making apparatus may acquire information of the ingredient pack); obtain detailed information related to the first ingredient based on the (Suh: see par. 0255; when a beer ingredient pack is accommodated in the fermentation tank assembly of the beer-making apparatus, the controller 109 of the beer-making apparatus may acquire information of the ingredient pack; via an electronic communication  device or chip provided in the beer ingredient pack); and displaying the obtained detailed information through the display (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beer while the beer is being brewed. See par. 0267; the controller 2080 may display a beer-making screen 2300, based on beer-making information received from the beer-making apparatus).  
Regarding claim 20, Suh teaches a beer maker (Suh: see Figs. 1-5; beer making apparatus), comprising: 
a fermentation tank defining a space to make a beer therein (Suh: see par. 0050 and Figs. 1-5; fermentation tank 112); 
a fluid supply module configured to supply a fluid to the fermentation tank (Suh: see par. 0049 and Fig. 1; a water supply module 5 connected to the supplier 3 through a water supply channel 4);   
an ingredient supplier configured to supply at least one ingredient to the fermentation tank (Suh: see par. 0049 and Fig. 1; an ingredient supplier 3 connected to the fermentation module 1 though a main channel 2. The fermentation module 1 includes fermentation tank 112);
a display (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beer while the beer is being brewed); 
an input interface configured to receive recipe information of a beer to be made in the fermentation tank (Suh: see par. 0201 and Fig. 3; the controller 109 may include an input unit that receives a command related to the manufacturing of the beer maker. The input unit may be any suitable mechanical and/or electronic input unit such as rotary knob 109A and a rotary switch 109B switched by the rotary knob 109A. The input unit may include a touch screen that receives a command of the user in a touch-based manner. The beer-making apparatus 1000 may acquire ingredient information by receiving the ingredient information from the user through the display 109D); and 
a controller configured to control the fermentation tank, the fluid supply module, and the ingredient supplier based on the received recipe information to make a beer (Suh: see par. 0258; the beer-making apparatus 1000 may start a beer-making process, based on the generated beer-making information. See pars. 0205-0215; beer making is controlled by the controller 109. See par. 0258; the beer-making apparatus 1000 may generate beer-making information including a beer completion time, a set temperature of each step in the beer-making process, a carbonic acid amount, and the like, which are set based on the acquired ingredient information), wherein the controller is configured to receive a [recipe check request] command through the input interface (Suh: see par. 0201; the input unit may include a touch screen that receives a command of the user) while at least one of preparing to make the beer, making the beer (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beer while the beer is being brewed), or storing the made beer, and 
display the recipe information through the display based on the received [recipe check request] command (Suh: see pars. 0210-0211; the display 109D may display various information related to brewing of beer while the beer is being brewed), [wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display, and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user, and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer and a characteristic setting screen to set a characteristic when the item is selected.]

However Holzinger teaches a method for providing a display switchable between a cooking mode and a recipe mode; wherein the controller is configured to receive a recipe check request through the input interface (Holzinger: see par. 0051 and Fig. 1; when a recipe is selected in the recipe mode, the represented cooking recipe includes a picture showing a dish and a table of the condiments and their amounts).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Holzinger and Suh in front of them to include the method for presenting recipe information on the display of a cooking apparatus as disclosed by Holzinger with the display of beer-making information of Suh to provide a user-friendly and convenient interface to quickly and easily enable users to observe recipe information while he/she is preparing dishes (Holzinger: see pars. 0049-0051).
Suh and Holzinger do not appear to teach: wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display, and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user, and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer and a characteristic setting screen to set a characteristic when the item is selected	
However Suh2 teaches a method for searching recipes of beer made by beer-making apparatus. Suh2 further teaches wherein the controller is further configured to display a recipe selection screen for determining a recipe input type through the display (Suh2: see par. 0254 and Fig. 7B; the controller 2080 of mobile terminal 2000 may display a recipe search screen 2200 for searching a recipe of a beer. As shown in Fig. 7B; a user can search through a library of beer recipes “Recipe Library” or the user’s recipes “My Recipes”), and wherein the recipe selection screen includes an item for obtaining recipe information through a recipe set by a user (Suh2: see par. 0254 and Fig. 7B; the controller 2080 of mobile terminal 2000 may display a recipe search screen 2200 for searching a recipe of a beer. As shown in Fig. 7B; a user can search through the user’s recipes “My Recipes”. See par. 0289; the user can select the “Mix & Match” recipe type in the selection window 2320 of Fig. 9C) and in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of in sequence an ingredient selection screen to obtain ingredient information of the beer (Suh2: see pars. 0289-0295;  in response to an input for selecting ingredient window 2311, or receive an input for selecting the item “Mix & Match” included in the selection window 232, the ingredient window 2311 of Fig. 9B is displayed. Figs. 11A-11C provides an ingredient selection screen 2330 for selecting the first ingredient include subsequent interfaces for selecting various options for the first ingredient).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Suh2,  Suh and Holzinger in front of them to include the method of searching for recipes of beer made by beer-making apparatus as disclosed by Shu2 with the display of beer-making information of Suh to allow a user to conveniently register and manage recipe information on beer being brewed or completely brewed by the beer maker, using a mobile terminal (Suh2: see par. 0027).
Suh, Holzinger and Suh2 do not appear to teach: in response to selection of the item, display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of a characteristic setting screen to set a characteristic when the item is selected.
However Reese teaches food preparation apparatus and method. Reese further teaches in response to selection of the item (Reese: see par. 0050 and Figs. 12-13; pressing the Retard recipe of Fig. 12, causes the display to show the Retard Recipe Program screen of Fig. 13), display2Serial No. 16/671,620Docket No. HI-1606 Reply to Office Action of a characteristic setting screen to set a characteristic when the item is selected (Reese: par. 0050 and Fig. 13; the Retard Recipe Program screen permits the user to change various parameters associated with the “Retard” recipe).
All references are in the same field of endeavor of displaying and/or selecting recipes. Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Reese, Suh, Holzinger and Suh2 in front of them to include the method for adjusting recipe parameters as disclosed by Reese with the display of beer-making information of Suh to provide a user-friendly and convenient interface to permit a user to program a food preparation recipe to be executed by the food preparation apparatus such that the controller controls the food preparation environment control devices according to the recipe (Reese: see par. 0004).

 Claims 11 is rejected under 35 U.S.C. 103(a) as being obvious over Suh and Holzinger as applied to claim 1 above and further in view of HERBERT et al. (“Herbert,” US 2017/0325621), published on November 16, 2017.
Regarding claim 11, Suh and Holzinger teach the beer maker of claim 10,
Suh and Holzinger do not appear to teach: the beer maker further comprising a memory configured to store detailed information related to each of ingredients, wherein the controller is configured to obtain the detailed information related to the first ingredient from the memory, based on the selection input.
However Herbert teaches a beer preparation system includes a beer preparation machine and a weigh scale unit. Herbert further teaches: the beer maker further comprising a memory configured to store detailed information related to each of ingredients (Herbert: see par. 0008; a beer preparation system includes a memory configured to store at least one recipe, wherein the recipe includes an ingredient addition step and a beer preparation step), wherein the controller is configured to obtain the detailed information related to the first (Herbert: see par. 0107; after the user creates a recipe on the electronic device, the user can enter a command on the electronic device that causes the user-created recipe to be sent to the beer preparation system to be stored in a memory or storage, and/or that causes the beer preparation system to display the user-created recipe. The beer preparation system can then guide the user in filling a receptacle placed on the weigh scale, and prepare the beer with the beer preparation machine. See par. 007; a controller is configured to execute a first recipe display sequence on the display from among a plurality of recipe display sequences based on the selected beer parameters).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, having the teachings of Herbert, Suh and Holzinger in front of them to include the apparatus for facilitating preparation of a beer as disclosed by Herbert with the display of beer-making information of Suh to provide an improved beer preparation process by receiving information or instructions for making a specific beer on a display screen (Herbert: see par. 0046).
Response to Arguments
Applicants’ arguments filed on 07/07/2021, have been fully considered but are moot in view of the new grounds of rejection presented above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM – 5:00PM.
When attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). When you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174